Citation Nr: 0918406	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  01-02 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for a hiatal 
hernia, currently evaluated as 30 percent disabling.

2. Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to September 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the RO 
in St. Petersburg, Florida, which denied a TDIU, and a June 
2002 rating decision, which continued a 30 percent disability 
rating for a hiatal hernia.

The Board remanded this case in November 2005 and June 2008.  
It returns now for appellate consideration.

The Veteran testified at an August 2005 Travel Board hearing 
before an Acting Veterans Law Judge and a February 2009 
Travel Board hearing before the undersigned Veterans Law 
Judge.  Transcripts of these proceedings have been associated 
with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's service-connected hiatal hernia is 
manifested by eructation, flatulence, dysphagia, pyrosis, 
regurgitation, epigastric pain, infrequent episodes of 
vomiting, and melena.

2. The Veteran is service-connected for a hiatal hernia; 
post-operative bursitis, tendonitis, arthritis of the right 
elbow; right shoulder dislocation, status post total 
arthroplasty (dominant); and ulnar neuropathy of the right 
forearm and hand.  

3. The Veteran's service-connected disabilities alone are not 
of such severity as to preclude him from obtaining and 
retaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for a 
hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§  3.102, 4.114, Diagnostic Code 7346 
(2008).

2. The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a) and (b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Following the initial adjudication of the Veteran's TDIU 
claim, letters dated in February 2005 and April 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
at 187; Pelegrini II, 18 Vet. App. at 120-21.  The letter 
advised the Veteran of the information necessary to 
substantiate a TDIU claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his 
claim, and advised to send any medical reports that he had.  
He was also told that it was still his responsibility to 
support the claim with appropriate evidence.  

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; and

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Preliminarily, the Board notes that the notice in this case 
does not fully satisfy the criteria set forth in Vazquez-
Flores.  Any pre-adjudicatory notice error is presumed 
prejudicial, in which case the burden shifts to VA to 
demonstrate that the error did not affect the essential 
fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007).  To do this, VA must show that the 
purpose of the notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Id.  The Federal Circuit indicated that 
this was not an exclusive list of ways in which the 
presumption of prejudice may be rebutted.  See id.  The focus 
should be on whether the final Board decision is rendered 
essentially unfair as a result of the initial notice error.  
Vazquez-Flores, No. 05-0355, slip op. at 10 n.2; see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007) ("[I]n 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.").   

Following the initial adjudication of his increased rating 
claim, the Veteran was provided with a VCAA notice letter 
dated in April 2006, which requested that the Veteran provide 
evidence describing how his service-connected hiatal hernia 
had increased in severity.  In addition, the Veteran was 
questioned about the effect that worsening has on his 
employment and daily life during the course of the August 
2006 VA examination performed in association with this 
claim.  Further, the Veteran testified at the February 2009 
Travel Board hearing regarding the impact that his disability 
has on his employment and daily life.  The Board finds that 
the notice given, the questions directly asked and the 
responses provided by the Veteran at the hearing show that he 
knew that the evidence needed to show that his disability had 
worsened and what impact it had on his employment and daily 
life.  As the Board finds that Veteran had actual knowledge 
of the requirement, any failure to provide him with adequate 
notice is not prejudicial.  See Sanders, supra.  The Board 
finds that the first criterion is satisfied.  See Vazquez-
Flores, supra.

As to the second element, the Board notes that the Veteran is 
service-connected for a hiatal hernia.  As will be discussed 
below, this condition is rated under Diagnostic Code 7346.  
There is no single measurement or test that is required to 
establish a higher rating.  On the contrary, entitlement to a 
higher disability rating would be satisfied by evidence 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores, 
supra.  The Board finds that no more specific notice is 
required of VA and that any error in not providing the rating 
criteria is harmless.  See id.  While notification of the 
specific rating criteria was provided in the December 2007 
SSOC, not a specific preadjudicative notice letter, no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom.  Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); see also Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that the VCAA notice 
letters dated in April 2006 and August 2008 informed the 
Veteran that a disability rating was assigned for service-
connected disabilities, under a rating schedule, and that the 
rating could change if the condition changed.  He was told 
that a disability rating will be determined under the rating 
schedule, with ratings ranging from 0 percent to as much as 
100 percent (depending on the disability involved), based on 
the nature and symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  See Vazquez-Flores, supra.

As to the fourth element, the April 2006 and August 2008 
letters provided notice of the types of evidence, both lay 
and medical, including statements from his doctor, on-going 
treatment records and recent social security determinations 
that could be submitted to show that his disability had 
worsened.  See Vazquez-Flores, supra.

Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicatory notice was harmless.  

The Board further finds that the remaining elements of 
Pelegrini II are satisfied.  The April 2006 letter informed 
the Veteran of the evidence that VA would seek to obtain and 
provided examples of the types of evidence he could submit.  
See Pelegrini II, supra.  

Since the RO continued the 30 percent disability rating at 
issue here for the Veteran's service-connected hiatal hernia, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the Veteran 
was given proper notice in the April 2006 letter and was 
given ample opportunity to respond.  

Subsequent to the issuance of the February 2005, April 2006 
and August 2008 letters, the Veteran's claims were 
readjudicated in a September 2008 SSOC.  Thus, there was no 
deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran's employment records from the Office 
of Personnel Management have been associated with the file.  
The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations in 
July 2000, March 2002 and August 2006 to assess the severity 
of his hiatal hernia.  A general medical examination was also 
provided in June 2007 to assess the effect of his service-
connected disabilities on his employability.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disabilities since he was examined in August 2006 and June 
2007.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The VA examination reports 
of record are thorough and supported by VA medical treatment 
records.  The examinations in this case are adequate upon 
which to base the decisions.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The Veteran seeks an increased rating for his service-
connected hiatal hernia, currently evaluated as 30 percent 
disabling.  For the reasons that follow, the Board finds that 
a higher rating is not warranted.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Under Diagnostic Code 7346, a 30 percent rating requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  Id.  A 60 percent rating requires symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, DC 7346.  
The Veteran is currently assigned a 30 percent rating for his 
hiatal hernia.  

VA treatment notes dated in April 2000 show that the Veteran 
had developed severe epigastric burning.  

Private treatment records from Robert Guagenti, D.O. reveal 
that the Veteran underwent an upper endoscopy (EGD) in June 
2000 to evaluate his dysphagia and nausea.  Following the 
operation, he was diagnosed with gastritis in the antrum, a 
hiatal hernia, and an esophageal ring in the gastroesophageal 
junction.  

At the July 2000 VA examination, it was noted that the 
Veteran had moderate to severe dysphagia, severe pyrosis or 
heartburn with substernal pain and burning in the esophagus 
on a daily basis, an episode of bright red blood in the stool 
due to external hemorrhoids, regurgitation with every meal, 
and nausea every day without vomiting.  The examiner also 
noted that there was no history of anemia and that the last 
hemoglobin was 16 or normal.  On physical examination, the 
abdomen was found to be soft with no masses, and there was 
moderate tenderness over the epigastric area.  The liver was 
not enlarged.  The Veteran's present weight was the same as 
it had been one year ago.  Following a review of the VA 
chart, the examiner diagnosed the Veteran with hiatus hernia, 
present since 1980 and getting worse.  

VA treatment records spanning from July 2001 to July 2005 
note that the Veteran's esophageal symptoms were well-
controlled with medication.  

At the March 2002 VA examination, the Veteran's primary 
complaint was an almost constant burning sensation in his 
epigastrium which seemed to radiate substernally and be most 
severe when his stomach was empty.  Over the past 3 or 4 
months, the Veteran felt that food would occasionally stick 
after he swallowed, which made it difficult to continue 
eating.  There had been an increase in both upper and lower 
"gas" over the past several months, as well an increase in 
the number of soft to liquid stools, with 3 to 4 bowel 
movements a day.  The Veteran had a history of hemorrhoids 
and occasionally saw some bright red stools.  On physical 
examination, the abdomen was soft and no organs or masses 
were felt.  The Veteran was diagnosed with chronic dyspepsia.  

VA treatment records dated in July 2002 show the Veteran 
reported having more difficulty with food sticking during his 
meals and previously having dilations.

At the August 2006 VA examination, the Veteran's main 
complaint was gastroesophageal reflux.  He explained that he 
got this every night while lying down, and that it got better 
when he sat up and drank water.  He would feel acid shooting 
up and burning in his throat, with food coming up 
occasionally.  The examiner noted that the Veteran had no 
history of gastrointestinal bleeding or dysphagia and had 
never had surgery for his hiatal hernia.  The Veteran stated 
that he avoided sour foods and dairy products, which 
increased symptoms of reflux.  It was noted that the Veteran 
had lost a little weight recently, which was attributed to 
his recently diagnosed diabetes mellitus.  Physical 
examination of the abdomen revealed mild tenderness in the 
epigastric area.  No rebound, guarding, free fluid or 
organomegaly was felt.  The Veteran was diagnosed with a 
hiatal hernia with moderate gastroesophageal reflux disease.  

At the July 2007 VA general medical examination, the Veteran 
complained of eructation, flatulence, occasional dysphagia, 
pyrosis and rare episodes of vomiting.  He denied having 
occasional melena and abdominal pain, and denied a history of 
hematemesis and blood transfusion secondary to 
gastrointestinal blood loss.  On physical examination, the 
abdomen was soft, bowel sounds were active, and there was no 
tenderness, rebound, guarding, bruits, or masses.  The 
Veteran was diagnosed with a hiatal hernia.  

Based on the evidence of record, as detailed above, the Board 
finds that the Veteran's disability picture does not more 
nearly approximate a higher 60 percent rating under 
Diagnostic Code 7346.  With respect to the Veteran's 
complaints of eructation, flatulence, dysphagia, pyrosis and 
regurgitation, the Board notes that these symptoms are 
already accounted for under the currently-assigned 30 percent 
evaluation.  See 38 C.F.R. § 4.114, DC 7346.  As previously 
noted, a 60 percent rating requires symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  Id.  Although the medical 
evidence of record demonstrates that the Veteran experiences 
symptoms of epigastric pain and rare episodes of vomiting, 
and the Veteran testified at the February 2009 Travel Board 
hearing that he saw blood in his vomit twice within the last 
month, there is no evidence of material weight loss.  To the 
extent that weight loss was noted at the August 2006 VA 
examination, this was attributed to the Veteran's recently 
diagnosed diabetes mellitus.  Indeed, the Veteran stated at 
the hearing that he had not experienced any great weight loss 
at all.  Thus, a 60 percent rating under Diagnostic Code 7346 
cannot be assigned based on symptoms of pain, vomiting, 
material weight loss and hematemesis.  Additionally, although 
the record contains medical evidence of melena, the Veteran 
testified at the hearing that he had never been diagnosed 
with anemia.  Therefore, a 60 percent rating based on melena 
with moderate anemia is not warranted under Diagnostic Code 
7346.  Furthermore, the Board finds that the medical evidence 
of record does not demonstrate a combination of symptoms that 
is productive of severe impairment of health, so as to 
otherwise meet the criteria for a 60 percent rating under 
Diagnostic Code 7346.  Aside from occasional complaints of 
having problems with his food sticking during meals, VA 
treatment records over the years have consistently shown that 
the Veteran's esophageal symptoms have been well-controlled 
with medication.  As such, the Board finds that a higher 
rating for the Veteran's hiatal hernia is not warranted under 
Diagnostic Code 7346.  

The Board has considered the Veteran's service-connected 
hiatal hernia under all other potentially applicable 
Diagnostic Codes.  However, Diagnostic Codes 7203 to 7205 are 
not for application because the evidence does not show that 
the Veteran has been diagnosed with stricture, spasm, or 
diverticulum of the esophagus.  Likewise, the evidence does 
not show that the Veteran has been diagnosed with a gastric, 
duodenal, marginal, hypertrophic, inguinal, ventral, or 
femoral ulcer; therefore, Diagnostic Codes 7204 to 7307 and 
7338 to 7340 are not for application.  Accordingly, the Board 
concludes that an disability rating in excess of 30 percent 
for the Veteran's hiatal hernia is not warranted under any 
applicable Diagnostic Code.

The Board acknowledges the Veteran's contention that he 
deserves a higher rating for his hiatal hernia.  The Veteran 
can attest to factual matters of which he has first-hand 
knowledge, e.g., that he has difficulty eating.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding the severity of his disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, he cannot 
provide a competent opinion regarding the severity of his 
hiatal hernia.

Furthermore, the Board has considered the rule for staged 
ratings.  See Fenderson, supra; Hart, supra.  However, as the 
evidence does not show that the criteria for a rating in 
excess of 30 percent have been met at any time during the 
period on appeal, the Board concludes that staged ratings are 
inapplicable.

Finally, the Board has considered the potential application 
of other various provisions, including 38 C.F.R. § 
3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Veteran's disability, 
however, has not been shown to cause marked interference with 
employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In light of the foregoing, the Board concludes that a rating 
in excess of 30 percent for the Veteran's hiatal hernia is 
not warranted.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. TDIU

The Veteran contends that his service-connected disabilities 
are of such severity that they render him unemployable and in 
turn entitle him to a TDIU.  For the reasons that follow, the 
Board concludes that a TDIU is not warranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Substantially 
gainful employment is defined as work that is more than 
marginal and that permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-
connected disabilities nor advancing age may be considered in 
the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough; the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose, supra.

The Veteran is service-connected for a hiatal hernia, rated 
as 30 percent disabling; post-operative bursitis, tendonitis, 
arthritis of the right elbow, rated as 20 percent disabling 
prior to April 4, 2001, 30 percent disabling from April 4, 
2001 to February 22, 2004, 100 percent disabling from 
February 23, 2004 to September 30, 2004, and 30 percent 
disabling October 1, 2004 onward; right shoulder dislocation, 
status post total arthroplasty (dominant), rated as 20 
percent disabling prior to April 4, 2001, 30 percent 
disabling from April 4, 2001 to October 3, 2004, 100 percent 
disabling from October 4, 2004 to December 31, 2005, and 30 
percent disabling January 1, 2006 onward; and ulnar 
neuropathy of the right forearm and hand, rated as 20 percent 
disabling as of April 4, 2001.  His combined rating is 60 
percent prior to April 4, 2001, 70 percent from April 4, 2001 
to February 22, 2004, 100 percent disabling from February 23, 
2004 to September 30, 2004, 70 percent disabling from October 
1, 2004 to October 3, 2004, 100 percent disabling from 
October 4, 2004 to December 31, 2005, and 70 percent 
disabling January 1, 2006 onward.  38 C.F.R. § 4.25.  

The Board notes that for the purpose of one 60 percent 
disability or one 40 percent disability in combination, the 
following will be considered as one disability: disabilities 
of one or both upper extremities or of one or both lower 
extremities, including the bilateral factor, if applicable; 
disabilities resulting from common etiology or a single 
accident; disabilities affecting a single body system; 
multiple injuries incurred in action; or, multiple 
disabilities incurred as a prisoner of war.  Thus, the 
Veteran's right elbow, shoulder, and arm and hand 
disabilities are treated as a single disability.  The 
combined rating for his right upper extremity disabilities is 
40 percent prior to April 4, 2001, 60 percent from April 4, 
2001 to February 22, 2004; 100 percent disabling from 
February 23, 2004 to September 30, 2004, 60 percent disabling 
from October 1, 2004 to October 3, 2004, 100 percent 
disabling from October 4, 2004 to December 31, 2005, and 60 
percent disabling January 1, 2006 onward.  38 C.F.R. § 4.25.  
Based on the foregoing, the Board finds that as of April 4, 
2001, the Veteran has at least one disability ratable at 60 
percent or more as well as a combined disability rating of 70 
percent or more.  Therefore, he does meet the minimum 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a) from 
April 4, 2001 onward.  

The Board notes additionally that the Veteran already has a 
total disability rating for the periods from February 23, 
2004 to September 30, 2004 and October 4, 2004 to December 
31, 2005.  As such, the central inquiry here will be 
entitlement to a TDIU from April 4, 2001 to February 22, 
2004, October 1, 2004 to October 3, 2004, and January 1, 2006 
onward.

At the February 2009 Travel Board hearing, the Veteran 
testified that he had a high school education and had 
previously worked as a farmer, cook and bottle washer.  He 
spent most of his years after service working as a letter 
carrier for the United States Postal Service from September 
1983 to September 1998.  He indicated that he left the Post 
Office because he was no longer able to perform the duties of 
a letter carrier as a result of his disabilities and that 
there were no other jobs available.  His OPM records show 
that he was found unable to perform the duties of his 
position and approved for disability retirement in November 
1999.  The Veteran testified that since leaving the Post 
Office, he has attempted to find gainful employment to no 
avail.  He indicated that employers would not hire him 
because of his disabilities.  

The Veteran's OPM records contain medical evidence, which 
shed light on the circumstances surrounding his disability 
retirement.  VA treatment records dated in October 1999 
reflect diagnoses of cervical spondylosis; degenerative 
changes of the elbow; residuals of a right shoulder Bristow 
repair, post-dislocations; traumatic arthrosis of the right 
elbow; degenerative changes of the right triscaphoid 
articulation; and secondary weakness in the right arm and in 
the grip of the right hand.  It was noted that the Veteran 
had previously undergone arthroscopic debridement of the 
right shoulder in September 1998.  VA treatment records dated 
in September 1999 note that the Veteran was scheduled for 
right knee surgery within the next month.  November 1999 VA 
treatment notes reveal treatment for status post 
osteoarthritis of the right knee and indicate that the 
Veteran would be in convalescence and unable to go back to 
his duties at the Post Office for the next three months.  

The Veteran was afforded a VA general medical examination in 
June 2007 to assess the effect of his service-connected 
disabilities and to determine whether he was precluded from 
following substantially gainful employment due to his 
service-connected disabilities.  The Board finds the 
examination report to be comprehensive and sufficient in 
addressing the matter of unemployability.  In this regard, it 
is noted that the examiner reviewed the Veteran's claims file 
prior to rendering his conclusion.  After conducting a 
thorough physical examination, the examiner diagnosed the 
Veteran with status post recurrent right shoulder 
dislocation/right shoulder arthroplasty, degenerative joint 
disease of the right elbow, right wrist sprain, right ulnar 
neuropathy/status post ulnar nerve transposition, 
degenerative joint disease of the right knee, lumbar disc 
disease, cervical disc disease, hiatal hernia, hypertension, 
hyperlipidemia, and type 2 diabetes mellitus.  It was noted 
that the Veteran's hypertension, hyperlipidemia and diabetes 
mellitus had no impact on employment.  Regarding 
unemployability, the examiner gave the opinion that based on 
his service-connected disabilities, the Veteran would have 
difficulty functioning in a job requiring heavy physical 
demands, but that he would be able to work in a sedentary 
position.  (NOTE: Although the examination report actually 
states, "this patient would not have difficulty functioning 
in a job requiring heavy physical demands," the Board finds 
that the inclusion of the word "not" was likely the result 
of a typographic error.)  

Taking into account all of the relevant evidence of record, 
the Board finds that there is no evidence of unusual or 
exceptional circumstances to warrant a total disability 
rating based on the Veteran's service-connected disabilities 
alone.  As previously noted, the Veteran has a high school 
education and was approved for disability retirement in 
November 1999.  Although the Veteran reports that he has been 
unemployed since September 1998 and his medical records show 
that he underwent right shoulder arthroscopic debridement in 
that same month, the record reflects that his 
unemployability, if any, is due in part to his nonservice-
connected disabilities and not due solely to his service-
connected disabilities.  The Veteran's VA treatment records 
reveal that, in addition to his service-connected 
disabilities, he also has other disabilities that are not 
related to service.  In November 1999, it was documented that 
the Veteran had a right knee condition that would preclude 
him from performing the duties of his job at the Post Office 
for the next three months.  The Board notes the Veteran is 
not service-connected for a right knee disability.  In 
addition, at the time of his disability retirement, the 
Veteran had a current diagnosis of cervical spondylosis, also 
a nonservice-connected disability.  

While the Board does not doubt that the Veteran's service-
connected disabilities have some effect on his employability, 
the Board finds that to the extent that the Veteran may be 
unemployable, such unemployability is in part attributable to 
his non-service-connected disabilities.  Indeed, the Veteran 
argues that he is unemployable due to not only his service-
connected disabilities, but other conditions as well, 
including a right knee disability, herniated disc in the 
neck, elevated liver function, and glaucoma.  See, e.g., 
Travel Board hearing transcript, February 2009, at 14; VA 
Form 9, March 2001.  The evidence of record does not 
demonstrate that the Veteran's service-connected disabilities 
alone are of sufficient severity to render him unemployable.  
See Hatlestad, supra.  The June 2007 VA examination report 
specifically finds the Veteran to be able to work in a 
sedentary position despite his service-connected 
disabilities.  Thus, the issue of the Veteran's entitlement 
to TDIU does not warrant referral to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 4.16(b).  See 38 C.F.R. §§ 
3.321(b), 4.16(b) 

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the Veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disabilities or 
that he is incapable of performing the mental and physical 
acts required by employment due solely to his service-
connected disabilities, even when his disabilities are 
assessed in the context of subjective factors such as his 
occupational background and level of education.  The Board 
concludes, therefore, that a total disability rating for 
compensation purposes based on individual unemployability is 
not warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); Gilbert, supra.


ORDER

Entitlement to a rating in excess of 30 percent for a hiatal 
hernia is denied.

Entitlement to a TDIU is denied.  



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


